






    
JACOBS ENGINEERING GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
This Agreement is executed as of this ____ day of ___________ 20__ by and
between JACOBS ENGINEERING GROUP INC. (the “Company”) and ____________ _________
(“Employee”) pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive
Plan, as amended (the “Plan”). Unless the context clearly indicates otherwise,
capitalized terms used in this Agreement, to the extent they are defined in the
Plan, have the same meaning as set forth in the Plan.
1.
Restricted Stock Units

Pursuant to the Plan, and in consideration for services rendered and to be
rendered to the Company or for its benefit, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of restricted stock units in
accordance with Paragraph 13 of the Plan and the terms and conditions of this
Agreement (the “Award”). The number of restricted stock units Employee is
eligible to earn under this Agreement is ________ (the “Restricted Stock
Units”). Each restricted stock unit represents the right to receive one share of
Jacobs Common Stock (subject to adjustment pursuant to the Plan) in accordance
with the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.
2.
Vesting, Distribution

(a)
The Award shall not be vested as of the Award Date and shall be forfeitable
unless and until otherwise vested pursuant to the terms of this Agreement.

(b)
The Restricted Stock Units issued hereby shall be subject to the restrictions on
transfer as set forth in the Agreement (referred to as the “Forfeiture
Restrictions”). The provisions of Section 13 of the Plan relating to the
restrictions on transfers of Restricted Stock Units, including all amendments,
revisions and modifications thereto as may hereafter be adopted, are hereby
incorporated in this Agreement as if set forth in full herein. Unless and until
the Forfeiture Restrictions have lapsed, the Restricted Stock Units shall be
unvested and subject to forfeiture hereunder.

(c)
In the event Employee ceases to be an employee of the Company for any reason
including death and the Employee becoming disabled, the effect of such cessation
upon the Restricted Stock Units shall be determined by reference to Schedule B
of the Plan, which Schedule B is incorporated herein by this reference.

(d)
After the Award Date, the Restricted Stock Units will become 100% vested
(referred to as “Vested Units”) on the fifth anniversary of the Award Date (the
“Maturity Date”), provided that Employee remains continuously employed by the
Company through such Maturity Date.

(e)
Except as set forth in the Plan (including Schedule B thereof the terms of which
shall apply to the Award), Employee has no rights, partial or otherwise in the
Award and/or the shares of Jacobs Common Stock subject thereto unless and until
the Award has been vested pursuant to this Section 2.



(f)
Each Vested Unit will be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan). Settlement will occur as soon as
practicable following passage of the Maturity Date (or, if earlier, the date the
Award becomes vested pursuant to the terms of the Plan, including Schedule B
thereof), but in no event later than 30 days following the Maturity Date (or
such earlier date that the Award becomes vested). No fractional shares shall be
issued pursuant to this Agreement set forth in Section 2(c).









--------------------------------------------------------------------------------




Restricted Stock Unit Agreement
Page 2 of 3


(g)
Neither the Award, nor any interest therein nor any shares of Jacobs Common
Stock payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

3.Section 409A Compliance
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to avoid the imposition of any
additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of each consistently therewith. Under no circumstances,
however, shall the Company have any liability under the Plan or this Agreement
for any taxes, penalties or interest due on amounts paid or payable pursuant to
the Plan and/or this Agreement, including any taxes, penalties or interest
imposed under Section 409A of the Code.
4.
Status of Participant

Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the shares of
Jacobs Common Stock subject to the Award) with respect to either the Award
granted hereunder or the shares of Jacobs Common Stock underlying the Award,
unless and until such shares are issued in respect of Vested Units, and then
only to the extent of such issued shares.
5.
Payment of Withholding Taxes

The payment of withholding taxes, if any, due upon the settlement of the Award
may, at the discretion of the Committee, be satisfied by instructing the Company
to withhold from the shares of Jacobs Common Stock otherwise issuable upon
settlement of the Award that number of shares having a total Fair Market Value
equal to the amount of income and withholding taxes due as determined by the
Company. Under no circumstances can the Company be required to withhold from the
shares of Jacobs Common Stock that would otherwise be delivered to Employee upon
the settlement of the Award a number of shares having a total Fair Market Value
that exceeds the amount of withholding taxes due as determined by the Company at
the time the Award vests. Employee acknowledges and agrees that the Company may
delay the delivery of the shares of Jacobs Common Stock that would otherwise be
delivered to Employee upon settlement of the Award until Employee has made
arrangements satisfactory to the Company to satisfy any tax withholding
obligations of Employee.




--------------------------------------------------------------------------------




Restricted Stock Unit Agreement
Page 3 of 3


6.
Services as Employee

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Employee's status as an employee
at will who is subject to termination without cause, confers upon the Employee
any right to remain employed by or in service to the Company, interferes in any
way with the right of the Company at any time to terminate such employment or
services, or affects the right of the Company to increase or decrease the
Employee's other compensation or benefits. Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Employee without his consent thereto.
7.
Miscellaneous Provisions

This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. All terms defined in the Plan and used in
this Agreement (whether or not capitalized) have the meanings as set forth in
the Plan. Subject to the limitations of the Plan, the Company may, with the
written consent of Employee, amend this Agreement. This Agreement shall be
construed, administered and enforced according to the laws of the State of
California.
8.
Agreement of Employee

By signing below, Employee (1) agrees to the terms and conditions of this
Agreement, (2) confirms receipt of a copy of the Plan and all amendments and
supplements thereto, and (3) appoints the officers of the Company as Employee's
true and lawful attorney-in-fact, with full power of substitution in the
premises, granting to each full power and authority to do and perform any and
every act whatsoever requisite, necessary, or proper to be done, on behalf of
Employee which, in the opinion of such attorney-in-fact, is necessary to effect
the forfeiture of the Award to the Company, or the delivery of the Jacobs Common
Stock to Employee, in accordance with the terms and conditions of this
Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.




JACOBS ENGINEERING GROUP INC.
By:
Craig L. Martin
President and CEO
 







